DETAILED ACTION
The instant action is in response to application 28 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The anticipation rejection has been withdrawn.
The remarks on the obviousness rejection have been considered but are moot for not considering the art used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4, 6-7, 9-12, 14-15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shinamori (US 6169675) in view of Ranmuthu (US 2018/0138112).
As to claim 1,  Shinamori (see image below) discloses A structure comprising: a transformer; an inductor; and a circuit including a first field-effect transistor (FET) and a second FET, wherein: the first FET is coupled between the transformer and the inductor; the second FET is coupled between the first FET and ground.
Shinamore does not disclose wherein the first FET and the second FET are co-packaged to form an electronic package, and the first FET and the second FET are in a stacked configuration inside the electronic package.
Ranmuthu teaches wherein the first FET (Fig. 8, 150) and the second FET (Fig. 8, 148) are co-packaged to form an electronic package (Fig. 8, 144) and the first FET and the second FET are in a stacked configuration inside the electronic package.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use copackaged transitors as disclosed in Ranmuthu to reduce parasitics (¶22).  
	As to claim 2, Shinamori in view of Ranmuthu teaches (see image below) wherein: the circuit comprises a first terminal, a second terminal, and a third terminal; the first FET is connected to the transformer through the first terminal (Node D2/QS); the first FET is connected to the inductor through the second terminal (Node Qs/Qf/L) ; the second FET is connected to the first FET; and the second FET is connected to ground through the third terminal (Node QF/C).
	As to claim 3, Shinamori in view of Ranmuthu teaches (see image below) a current input terminal (Qs source) of the first FET is connected to the output of the transformer through the first terminal; a current output (QS drain) terminal of the first FET is connected to the inductor through the second terminal; a current output terminal (QF drain) of the second FET is connected to the inductor through the second terminal; and a current input terminal (QF source) of the second FET is connected to ground through the third terminal.

    PNG
    media_image1.png
    725
    805
    media_image1.png
    Greyscale

	As to claim 4, Shinamori in view of Ranmuthu teaches (see image above) a current input terminal (QS source) of the first FET is connected to the output of the transformer through the first terminal; a current output terminal (QS drain) of the first FET is connected to the inductor through the second terminal; a current output terminal (QF drain) of the second FET is connected to the current output terminal of first FET; and a current input terminal (QF source) of the second FET is connected to ground through the third terminal.
As to claim 6,  Shinamori discloses wherein the first FET is an N-type FET.  He does not explicitly disclose wherein the second FET are N-type FETs.  According to §MPEP 2144.03, examiner asserts that merely changing types of switches from n-type to p-type is within the capability of one of ordinary skill.  See US Patent 4,970,415 Col. 6 lines 66 – Col. 7 line 9. See also US Patent Application Publication 2012/0146599, ¶0049.  The advantage of N-type would be to increase carrier mobility.
	As to claim 7, Shinamori in view of Ranmuthu teaches wherein the transformer and the inductor are magnetically coupled (note that coupled is a broad term in the power conversion arts.  Generators and loads 100s of miles away are generally regarded as coupled via transmission lines and transformers.  As long as there is any path for any electromagnetic wave (light, electricity, etc) to travel between the points they are regarded as coupled).
	As to claim 9, Shinamori teaches a power converter comprising: a first circuit (BJT on primary side, see image above); a transformer connected to an output of the first circuit; a second circuit connected to an output of the transformer, the second circuit comprises: an inductor; and a first field-effect transistor (FET) coupled between the transformer and the inductor; a second FET coupled between the first FET and ground (see image above).
	Shiamori does not teach wherein the first FET and the second FET  are co-packaged to form an electronic package and the first FET and the second FET are in a stacked configuration inside the electronic package.
Ranmuthu teaches wherein the first FET (Fig. 8, 150) and the second FET (Fig. 8, 148) are co-packaged to form an electronic package (Fig. 8, 144) and the first FET and the second FET are in a stacked configuration inside the electronic package.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use copackaged transitors as disclosed in Ranmuthu to reduce parasitics (¶22).  
As to claim 10, Shinamori in view of Ranmuthu teaches wherein: the second circuit comprises a first terminal, a second terminal, and a third terminal; the first FET is connected to the transformer through the first terminal; the first FET is connected to the inductor through the second terminal; the second FET is connected to the first FET; and the second FET is connected to ground through the third terminal (see matching for claim 2 above).
	As to claim 11, Shinamori in view of Ranmuthu teaches wherein: a current input terminal of the first FET is connected to the output of the transformer through the first terminal; a current output terminal of the first FET is connected to the inductor through the second terminal; a current output terminal of the second FET is connected to the inductor through the second terminal; and a current input terminal of the second FET is connected to ground through the third terminal (See matching for claim 3 above).
	As to claim 12, Shinamori in view of Ranmuthu teaches wherein: a current input terminal of the first FET is connected to the output of the transformer through the first terminal; a current output terminal of the first FET is connected to the inductor through the second terminal; a current output terminal of the second FET is connected to the current output terminal of first FET; and a current input terminal of the second FET is connected to ground through the third terminal (See item matching for claim 4 above).
	As to claim 14, Shinamori discloses wherein the first FET is an N-type FET.  He does not explicitly disclose wherein the second FET are N-type FETs.  He does make this obvious.  The reasoning is similar to claim 6 above.
	As to claim 15, Shinamori in view of Ranmuthu teaches wherein the transformer and the inductor are magnetically coupled.
As to claim 21, Shinamori in view of Yamamoto and Ranmuthu teaches wherein the first FET and the second FET are vertical FETs (Ranmuthu, Fig. 8/9).
As to claim 22, Shinamori in view of Yamamoto and Ranmuthu teaches wherein the first FET and the second FET are vertical FETs (Ranmuthu, Fig. 8/9).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shinamori (US 6169675) n view of Ranmuthu (US 2018/0138112) and Sun (US 2003/0198067).
As to claim 8, Shinamori in view of Ranmtuh does not disclose wherein the transformer and the inductor are magnetically coupled using an E-core.
Sun teaches wherein the transformer and the inductor are magnetically coupled using an E-core (¶10 “E-cores are typically used for transformers and inductors, and a single E-core may be adapted for use as both a transformer and an inductor. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use ecores as disclosed in Sun to increase energy storage.  
Claims 17, 19, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shinamori (US 6169675) in view of Yamamoto (US 2009/0160424) and Ranmuthu (US 2018/0138112).
As to claim 17, Shinamori teaches a method of constructing a power converter, the method comprising: arranging a circuit, a transformer, and an inductor; connecting the transformer to an output of the circuit; forming a package that comprises a first field-effect transistor (FET) and a second FET; connecting the first FET of the package to the transformer and to the inductor; and connecting the second FET of the package to the first FET and a ground terminal of the circuit board (See claims 1 and 9 above) .
Shinamori does not teach on a circuit board or wherein the first FET and the second FET are co-packaged to form an electronic package, and the first FET and the second FET are in a stacked configuration inside the electronic package;.
Yamamoto teaches on a circuit board (¶18,19; Claims 1, 4, 7, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a circuit board and soldering as disclosed in Yamamoto to easily move the converter.
Ranmuthu teaches wherein the first FET (Fig. 8, 150) and the second FET (Fig. 8, 148) are co-packaged to form an electronic package (Fig. 8, 144) and the first FET and the second FET are in a stacked configuration inside the electronic package.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use copackaged transitors as disclosed in Ranmuthu to reduce parasitics (¶22).  
As to claim 19, Shinamori in view of Yamamoto and Ranmuthu teaches wherein the package comprises a first terminal, a second terminal, and a third terminal, and the method comprises: connecting a current input terminal of the first FET to the transformer through the first terminal; connecting a current output terminal of the first FET to the inductor through the second terminal; connecting a current output terminal of the second FET to the current output terminal of first FET; and connecting a current input terminal of the second FET to the ground terminal of the circuit board through the third terminal (This is taught by the combination.  The connections are similar to claim 2 as described above, and Yamamoto would provide the circuit board).
As to claim 20, Shinamori in view of Yamamoto and Ranmuthu teaches wherein the package comprises a first terminal, a second terminal, and a third terminal, and the method comprises: connecting a current input terminal of the first FET to the transformer through the first terminal; connecting a current output terminal of the first FET to the inductor through the second terminal; connecting a current output terminal of the second FET to the inductor through the second terminal; and connecting a current input terminal of the second FET to the ground terminal of the circuit board through the third terminal (see claim 3 above).
As to claim 23, Shinamori in view of Yamamoto and Ranmuthu teaches wherein the first FET and the second FET are vertical FETs (Ranmuthu, Fig. 8/9).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839